Exhibit 10.1

 

Execution Copy

 

ENHANCED RETURN FUNDING PROGRAM AGREEMENT

 

AND

 

AMENDMENT NO. 1

 

TO THE

 

FIFTH AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS ENHANCED RETURN FUNDING PROGRAM AGREEMENT AND AMENDMENT NO. 1 TO THE FIFTH
AMENDED AND RESTATED ADVISORY AGREEMENT (this “ERFP Agreement”) is dated and
effective as of January 15, 2019 (the “Effective Date”) by and among BRAEMAR
HOTELS & RESORTS INC., a Maryland corporation (“Braemar” or the “Company”),
BRAEMAR HOSPITALITY LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Operating Partnership”), BRAEMAR TRS CORPORATION, a Delaware corporation
(“Braemar TRS”), ASHFORD INC., a Maryland corporation (“Ashford Inc.”), and
ASHFORD HOSPITALITY ADVISORS LLC, a Delaware limited liability company (“Ashford
LLC” and, together with Ashford Inc., the “Advisor”), which is the operating
company of Ashford Inc.  All capitalized terms appearing herein that are not
otherwise defined shall have the meanings ascribed to them in the Fifth Amended
and Restated Advisory Agreement dated as of April 23, 2018 by and among the
parties hereto (as amended from time to time (including pursuant to this ERFP
Agreement), the “Advisory Agreement”).

 

WHEREAS, Braemar, through its interest in the Operating Partnership, is in the
business of investing in the hospitality industry, primarily in high revenue per
available room luxury hotels (for purposes hereof, unless the context otherwise
requires, the term “Company” shall collectively include Braemar and the
Operating Partnership);

 

WHEREAS, the parties hereto entered into the Advisory Agreement, pursuant to
which the Advisor agreed to perform certain advisory services identified in such
agreement, on behalf of, and subject to the supervision of, the board of
directors of Braemar (the “Board of Directors”), in exchange for the
compensation set forth therein;

 

WHEREAS, the Advisory Agreement provides for certain investments to be made from
time to time by Ashford LLC to the Company;

 

WHEREAS, the Advisor, each TRS (as defined below) and the Company desire to
(i) provide for and agree upon the terms and conditions with respect to Enhanced
Return Investments (as defined below) that may be made by Ashford LLC to a TRS
and (ii) amend the Advisory Agreement as set forth herein;

 

WHEREAS, the Advisor, each TRS and the Company intend for this ERFP Agreement to
provide a continuing, long-term, mutually beneficial relationship between the
parties (including by facilitating a potential increase in the number of hotel
assets owned by the Operating

 

--------------------------------------------------------------------------------



 

Partnership and a potential related increase in the aggregate fees payable to
Advisor), and agree to act in good faith to renew or extend the term of this
ERFP Agreement for so long as it continues to be in the best interest of each of
the parties hereto; and

 

WHEREAS, the independent directors of each of the board of directors of Ashford
Inc. and the Board of Directors have reviewed this ERFP Agreement and the terms
and conditions set forth herein and have deemed this ERFP Agreement and such
terms and conditions to be advisable and in the best interests of Ashford Inc.
and the Company, respectively.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this ERFP
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

ARTICLE I. DEFINITIONS

 

“Advisor” shall have the meaning set forth in the preamble.

 

“Advisory Agreement” shall have the meaning set forth in the preamble.

 

“Aggregate ERFP Amount” shall have the meaning set forth in Section 2.01(a).

 

“Applicable Two Year Period” shall have the meaning set forth in
Section 2.02(a).

 

“Applicable TRS” shall have the meaning set forth in Section 2.01.

 

“Ashford Inc.” shall have the meaning set forth in the preamble.

 

“Ashford LLC” shall have the meaning set forth in the preamble.

 

“Ashford Services” shall mean Ashford Hospitality Services LLC.

 

“Board of Directors” shall have the meaning set forth in the recitals.

 

“Braemar” shall have the meaning set forth in the preamble.

 

“Cash Threshold” shall have the meaning set forth in Section 2.03.

 

“Commitment Request Date” shall have the meaning set forth in Section 2.01(d).

 

“Company” shall have the meaning set forth in the preamble.

 

“Confirmation Notice” shall have the meaning set forth in Section 2.01(d).

 

“Default Notice” shall have the meaning set forth in Section 2.01(e).

 

“Defaulted Funding Amount” shall have the meaning set forth in Section 2.01(e).

 

2

--------------------------------------------------------------------------------



 

“Deloitte” shall mean Deloitte & Touche LLP.

 

“Disposition Replacement Event” shall have the meaning set forth in
Section 2.02(b).

 

“Effective Date” shall have the meaning set forth in the preamble.

 

“Enhanced Return Hotel Asset” shall have the meaning set forth in Section 2.01.

 

“Enhanced Return Investment” shall have the meaning set forth in Section 2.01.

 

“Enhanced Return Investment Size” shall have the meaning set forth in
Section 2.01(b).

 

“ERFP Agreement” shall have the meaning set forth in the preamble.

 

“FF&E” shall have the meaning set forth in Section 2.01.

 

“Initial Term” shall have the meaning set forth in Section 3.01.

 

“Operating Partnership” shall have the meaning set forth in the preamble.

 

“Previously Repaid Amounts” shall have the meaning set forth in Section 2.02(a).

 

“Project Management Agreement” shall mean the Braemar Master Project Management
Agreement dated as of August 8, 2018, by and between Braemar TRS Corporation and
Project Management, LLC.

 

“Renewal Term” shall have the meaning set forth in Section 3.01.

 

“Repayment” shall have the meaning set forth in Section 2.02(a).

 

“Repayment Event” shall have the meaning set forth in Section 2.02(a).

 

“Required FF&E Acquisition Date” shall have the meaning set forth in
Section 2.01(c).

 

“TRS” shall mean (i) Braemar TRS and its subsidiaries or (ii) each of one or
more to-be-specified taxable REIT subsidiaries (as defined in Section 856(l) of
the Internal Revenue Code of 1986, as amended, as to the Company) of the
Operating Partnership and, as to a to-be-specified taxable REIT subsidiary, each
of its subsidiaries.

 

“Unrestricted Cash Balance” shall mean the unrestricted cash of Ashford LLC;
provided, that any cash or working capital of Ashford Inc. or its other
subsidiaries, including without limitation, Ashford Services, shall be included
in the calculation of “Unrestricted Cash Balance” if such funds have been
contributed, transferred or loaned from Ashford LLC to Ashford Services or such
other subsidiaries for the purpose of avoiding, hindering or delaying Ashford
LLC’s obligations under this ERFP Agreement (it being understood that good faith
loans or advances to, or investments in, Ashford Services’ or such other
subsidiaries’ existing business or new services or other businesses, or the
provision of working capital to Ashford Services or such other subsidiaries
generally consistent with Ashford Services’ or such other subsidiaries past
practices,

 

3

--------------------------------------------------------------------------------



 

shall not be deemed to have been made for the purpose of avoiding, hindering or
delaying Ashford LLC’s obligations under this ERFP Agreement).

 

ARTICLE II. ENHANCED RETURN INVESTMENTS

 

Section 2.01                             Terms and Conditions of Enhanced Return
Investments.  Subject to the terms and conditions of this ERFP Agreement,
Ashford LLC hereby agrees to purchase and lease to TRS certain furniture,
fixtures and equipment (“FF&E”) for use at (i) real property assets recommended
by Ashford LLC for acquisition by the Operating Partnership or its subsidiaries
(each an “Enhanced Return Hotel Asset”) or (ii) other real property assets owned
by the Operating Partnership or its subsidiaries (each such FF&E acquisition
pursuant to the foregoing clauses (i) and (ii), an “Enhanced Return
Investment”), which investments shall be used (x) to facilitate the acquisition
of Enhanced Return Hotel Assets by the Operating Partnership or its subsidiaries
on the terms set forth herein and (y) by a TRS (any such TRS with respect to any
such real property asset, an “Applicable TRS”). Ashford LLC shall grant the
Applicable TRS the right to use the FF&E at any such real property asset leased
by such Applicable TRS as contemplated by Section 2.06.

 

(a)                                 Aggregate Amount of ERFP Investments. 
Subject to the terms and conditions of this ERFP Agreement, Ashford LLC agrees
to make Enhanced Return Investments pursuant to this ERFP Agreement in an
aggregate amount of fifty million dollars ($50,000,000) or, upon the further
written agreement of both Ashford LLC and the Operating Partnership, an
aggregate amount of up to one hundred million dollars ($100,000,000) (either of
the foregoing, as the case may be, the “Aggregate ERFP Amount”).

 

(b)                                 Size of Each ERFP Investment.  Each Enhanced
Return Investment shall be an amount equal to ten percent (10%) of the publicly
disclosed purchase price of the applicable Enhanced Return Hotel Asset
(excluding any net working capital and transferred FF&E reserves of such
Enhanced Return Hotel Asset), on a per transaction basis; provided that,
notwithstanding the foregoing, in the event that the acquisition of an Enhanced
Return Hotel Asset is proposed to be made at a time at which, immediately prior
to the consummation of such acquisition, there exists a Sold ERFP Asset Amount,
then the Enhanced Return Investment shall be an amount equal to the product of
(i) ten percent (10%) and (ii) the amount by which (A) the publicly disclosed
purchase price of such Enhanced Return Hotel Asset (excluding any net working
capital and transferred FF&E reserves of such Enhanced Return Hotel Asset)
exceeds (B) the Sold ERFP Asset Amount (the amount determined pursuant to this
Section 2.01(b), the “Enhanced Return Investment Size”).

 

(c)                                  Investment Form.  Enhanced Return
Investments shall be made in the form of the acquisition by Ashford LLC of FF&E
from an Applicable TRS or as directed by an Applicable TRS, and shall be funded
by Ashford LLC on the date that the Operating Partnership or Applicable TRS
reasonably requests such FF&E to be acquired; provided that Braemar shall
provide reasonable advance notice to Ashford LLC with respect to the proposed
date of any acquisition of such FF&E by Ashford LLC and of the initial
allocation of value of the FF&E proposed to be acquired; and provided further
that any such acquisition of FF&E shall be made no later than 24 months from the
date of acquisition of the applicable Enhanced Return Hotel Asset; provided,
however, that in the event the Enhanced Return Investment Size exceeds such
initial allocation, any remaining Enhanced Return Investment shall be made in
the form of the acquisition

 

4

--------------------------------------------------------------------------------



 

of future FF&E at such identified Enhanced Return Hotel Asset or other real
property asset mutually agreed upon by the Company and Advisor (and, in the
event that FF&E has not been so acquired within such period, Ashford LLC shall
have no further obligation to fund the acquisition of FF&E in respect of such
Enhanced Return Hotel Asset hereunder) (the date of required acquisition of any
FF&E as determined pursuant to this sentence, the “Required FF&E Acquisition
Date”).  If any FF&E subject to this Section 2.01 is not initially purchased by
Ashford LLC, the Operating Partnership or its subsidiaries or the Applicable TRS
hereby agrees to transfer ownership of any such FF&E to Ashford LLC promptly
upon acquisition or identification thereof and payment therefor by Ashford LLC,
and thereafter such FF&E shall be deemed to be FF&E in respect of the applicable
Enhanced Return Hotel Asset for all purposes hereunder.  The Applicable TRS and
Ashford LLC hereby agree that in the event the Applicable TRS elects to cause
Ashford LLC to acquire FF&E for use at any real property asset leased by the
Applicable TRS other than the applicable Enhanced Return Hotel Asset, such real
property asset (i) shall be leased by the Applicable TRS and (ii) shall not
itself be considered an Enhanced Return Hotel Asset solely by virtue of the
Applicable TRS having received funding from Ashford LLC attributable to its
acquisition of any such FF&E.  For the avoidance of doubt, any FF&E acquired by
Ashford LLC with respect to a particular Enhanced Return Hotel Asset must be
used by the same Applicable TRS or a TRS that is in the same affiliated group,
as defined in Section 1504(a) of the Internal Revenue Code of 1986, as amended,
of the Applicable TRS that owns such particular Enhanced Return Hotel Asset.

 

(d)                                 Confirmation Notice.  No later than six
weeks prior to the date that the Operating Partnership or its subsidiary
reasonably expects to consummate the acquisition of an Enhanced Return Hotel
Asset, the Operating Partnership shall notify Ashford LLC in writing (the date
of such notice, the “Commitment Request Date”) of its request that Ashford LLC
commit to fund the Enhanced Return Investment with respect to such acquisition,
and the expected date of the closing of the acquisition of such Enhanced Return
Hotel Asset.  Ashford LLC shall notify the Operating Partnership in writing no
later than one week after the Commitment Request Date as to whether the
conditions to funding set forth in Section 2.03(a) are satisfied as of the date
of Ashford LLC’s notice (in the event such written notice confirms the funding
conditions are satisfied as of the date of such notice, the “Confirmation
Notice”).  During and after such one-week period, the Operating Partnership
shall provide Ashford LLC with such additional information with respect to such
Enhanced Return Hotel Asset as Ashford LLC may reasonably request.

 

(e)                                  Defaulted Funding.  In the event Ashford
LLC delivers a Confirmation Notice and Ashford LLC thereafter fails to fund the
acquisition of FF&E on the Required FF&E Acquisition Date for any reason other
than a failure, as of the Required FF&E Acquisition Date, of the conditions to
funding described in Section 2.03(a)(i), Section 2.03(a)(ii) or
Section 2.03(a)(iii) hereof (such unfunded Enhanced Return Investment, the
“Defaulted Funding Amount”), then (i) the Operating Partnership shall promptly
notify Ashford LLC in writing of its failure to fund (the “Default Notice”) and
(ii)(A) in the event that the acquisition of the applicable Enhanced Return
Hotel Asset has been or is consummated by the Operating Partnership or its
subsidiaries notwithstanding such funding failure, Ashford LLC shall pay to the
Applicable TRS that leases the applicable Enhanced Return Hotel Asset an amount
in cash equal to one hundred and twenty-five percent (125%) of the Defaulted
Funding Amount (and Ashford LLC shall acquire the related FF&E as if Ashford LLC
has made such Enhanced Return Investment in the amount of the Defaulted Funding
Amount) or (B) in the event that the acquisition of the proposed Enhanced

 

5

--------------------------------------------------------------------------------



 

Return Hotel Asset is not consummated and the Operating Partnership or its
subsidiaries forfeits its non-refundable deposit, Ashford LLC shall pay to the
Applicable TRS that would have leased the proposed Enhanced Return Hotel Asset
an amount in cash equal to one hundred and twenty-five percent (125%) of the sum
of (a) the non-refundable deposit paid by the Operating Partnership or its
subsidiaries with respect to such proposed Enhanced Return Hotel Asset and
(b) the transaction expenses reasonably incurred and documented by the Operating
Partnership and its subsidiaries in connection with such abandoned transaction. 
From and after the date that is ninety (90) days after the date of the Default
Notice, the Company shall have the right, in its sole discretion, without
additional prior notice to the Advisor, to set off, take and pay over to the
Applicable TRS any monies due and payable by the Company to the Advisor pursuant
to this ERFP Agreement or the Advisory Agreement to satisfy the payment of all
amounts due and payable by the Advisor to the Applicable TRS pursuant to the
immediately preceding sentence and shall pay such amounts immediately to the
Applicable TRS (provided that, for the avoidance of doubt, such right of setoff
shall apply only if Ashford LLC (i) has delivered a Confirmation Notice,
(ii) has failed to fund as of the applicable Required FF&E Acquisition Date and
(iii) has not notified the Operating Partnership in writing and in good faith
that its failure to fund was the result of the failure of the funding conditions
set forth in Section 2.03(a)(i), Section 2.03(a)(ii) or Section 2.03(a)(iii)). 
The Operating Partnership shall notify the Advisor in writing promptly after any
exercise of setoff rights hereunder setting forth in reasonable detail the
amounts so set off.  Upon any such setoff in full of amounts owed by Ashford LLC
to the Operating Partnership under Section 2.01(c) and if described in
Section 2.01(e)(ii)(A), Ashford LLC shall acquire the related FF&E as if Ashford
LLC has made such Enhanced Return Investment in the amount of the Defaulted
Funding Amount.  The Applicable TRS’s rights set forth in this
Section 2.01(e) shall be the sole and exclusive remedy of the Company or any of
its subsidiaries for any losses resulting from any breach of this ERFP Agreement
by the Advisor.

 

Section 2.02                             Repayment Events.

 

(a)                                 With respect to any acquisition of FF&E by
Ashford LLC pursuant to this ERFP Agreement, if prior to the date that is two
years after such acquisition (the “Applicable Two Year Period”), (i) the Company
is subject to a Company Change of Control (as defined in the Advisory Agreement)
or (ii) the Company or the Advisor terminates the Advisory Agreement and the
Company is required to pay the Termination Fee thereunder (each of clauses
(i) and (ii), a “Repayment Event”), the Operating Partnership shall pay to
Ashford LLC an amount equal to one hundred percent (100%) of any Enhanced Return
Investments actually funded by Ashford LLC during such Applicable Two Year
Period (less any amount that the Applicable TRS has previously paid to purchase
any such FF&E from Ashford LLC, if any (the “Previously Repaid Amounts”)) and
any amounts paid to or setoff by Applicable TRS pursuant to
Section 2.01(e)(ii)(A) (provided that, with respect to amounts paid to or setoff
by Applicable TRS pursuant to Section 2.01(e)(ii)(A), the Operating Partnership
shall repay 100% of the Defaulted Funding Amount (and not the 125% thereof that
was paid to or setoff by Applicable TRS)).  The amount payable by the Operating
Partnership pursuant to this Section 2.02(a) is referred to herein as a
“Repayment”).

 

(b)                                 If the Operating Partnership or its
subsidiaries dispose of or cause to be disposed any Enhanced Return Hotel Asset
or other real property with respect to which Ashford LLC owns FF&E, including by
way of a foreclosure or deed-in-lieu of foreclosure by a mortgage or mezzanine
lender of the Operating Partnership or its subsidiaries (a “Disposition
Replacement

 

6

--------------------------------------------------------------------------------



 

Event”), Braemar shall promptly identify, and Ashford LLC shall acquire in
exchange for such FF&E, FF&E for use at another real property asset leased by
the Applicable TRS and with a fair market value equal to the value of such FF&E
as established in connection with such disposition.

 

(c)                                  Ashford LLC shall convey, at the time of
payment by Operating Partnership under Section 2.02(a) or the time of a
disposition under Section 2.02(b), all applicable FF&E to (i) with respect to
Section 2.02(a), the Applicable TRS and (ii) with respect to Section 2.02(b),
the particular transferee of such FF&E with respect to any Enhanced Return Hotel
Asset or other real property asset, which conveyances by Ashford LLC shall be
treated as a sale of such assets by Ashford LLC for income tax purposes.  The
payments required under Section 2.02(a) shall be due and payable on the same
date as the occurrence of a Company Change of Control or the termination of the
Advisory Agreement, whichever is applicable.

 

Section 2.03                             Suspension of Ashford LLC’s
Obligations.

 

(a)                                 Notwithstanding anything to the contrary
herein, Ashford LLC shall have no obligation to provide any Enhanced Return
Investment in the event that (i) the Company or its subsidiaries has materially
breached any provision of the Advisory Agreement or this ERFP Agreement
(provided that the Company shall be entitled to cure any such breach prior to
the applicable Required FF&E Acquisition Date),  (ii) any event or condition has
occurred or is reasonably likely to occur which would give rise to a right of
termination in favor of the Advisor under the Advisory Agreement or this ERFP
Agreement, (iii) there would exist, immediately after such proposed Enhanced
Return Investment,  a Sold ERFP Asset Amount, or (iv) (a) Ashford LLC’s
Unrestricted Cash Balance is, after taking into account the cash amount
anticipated to be required for the proposed Enhanced Return Investment, less
than fifteen million dollars ($15,000,000) (the “Cash Threshold”) as of the last
day immediately preceding the date a Confirmation Notice would otherwise be due
or (b) Ashford LLC reasonably expects, in light of its then-anticipated
contractual funding commitments (including amounts committed pursuant to
Section 2.01(d) or otherwise committed hereunder but not yet paid) and cash
flows, to have an Unrestricted Cash Balance that is less than the Cash Threshold
immediately after the expected date of closing of the purchase of the Enhanced
Return Hotel Asset; provided, however, with respect to calculating Unrestricted
Cash Balance under subparagraph (iv), Ashford Inc. shall be obligated to include
in such calculation amounts available to be drawn down under any credit
agreement to which Ashford Inc. or its subsidiary, Ashford Hospitality Holdings
LLC, is a party and to arrange to make any such amounts available to Ashford LLC
under customary intercompany arrangements, if necessary, in order to meet
Ashford LLC’s obligation to provide Enhanced Return Investments; provided,
further, that Ashford Inc. and Ashford LLC shall not be so obligated if Ashford
Inc. is unable to satisfy the conditions to funding contained in any such credit
agreement as of such closing date or if Ashford Hospitality Holdings LLC or
Ashford LLC is unable to satisfy the conditions to funding under its
intercompany arrangements (it being understood and agreed that the covenants and
events of default under such intercompany arrangements currently are, and with
respect to any future intercompany agreements will be, substantially similar in
all material respects to the covenants and events of default set forth in any
such credit agreement to which Ashford Inc. or its subsidiary, Ashford
Hospitality Holdings LLC, is a party).  In the event that Ashford LLC determines
that it is not required to provide any Enhanced Return Investment as a result of
Section 2.03(a)(iv), Ashford LLC shall promptly notify Operating Partnership
thereof and, upon request,  shall provide to Operating Partnership reasonable
access during reasonable business hours to

 

7

--------------------------------------------------------------------------------



 

Ashford LLC’s financial books and records for the purpose of confirming Ashford
LLC’s determination that Unrestricted Cash Balance is less than the Cash
Threshold as of the relevant time(s) (it being understood, however, that the
Company’s offset right set forth in Section 2.01(e) shall apply only in the
circumstances set forth in Section 2.01(e)).

 

(b)                                 The parties hereto agree, in connection with
any proposed renewal or extension of this ERFP Agreement, as applicable, or any
material change in the Advisor’s business as it exists on the Effective Date, to
negotiate in good faith with respect to the amount of the Cash Threshold, based
on the growth and future strategic and financial position of Advisor.

 

Section 2.04                             Commencement and Termination of Ashford
LLC’s Funding Obligations.  Unless otherwise agreed by the parties to this ERFP
Agreement, Ashford LLC’s obligation to make Enhanced Return Investments pursuant
to this ERFP Agreement shall not commence until the date that Advisor and its
affiliates shall have received all lender consents required in connection with
this ERFP Agreement.  If all such consents have not been received on or before
February 28, 2019, this ERFP Agreement shall be deemed to have been void ab
initio.

 

Section 2.05                             Excluded Assets.  The following real
property assets shall be ineligible to be the subject of an Enhanced Return
Investment:  (i) assets owned by any joint venture; (ii) assets with respect to
which all or substantially all reasonable and customary asset management or
project management fees are not available; (iii) assets that the Advisor has not
recommended be purchased by the Company; (iv) assets located in any jurisdiction
outside of the United States; and (v) assets on which the customary tax benefits
to the Advisor of treating applicable FF&E as an expense item are not available.

 

Section 2.06                             Use and Pledge of FF&E.  Ashford LLC
shall grant the Applicable TRS the right to use the FF&E purchased by Ashford
LLC pursuant to a rent-free lease for a period not to exceed 75% of the economic
useful life of the FF&E and upon other mutually agreed terms including the
filing by Ashford LLC of a precautionary UCC financing statement if deemed
applicable in the sole discretion of Ashford LLC, and, upon request, Ashford LLC
will, if permitted by the terms and conditions of any applicable debt agreement
applicable to Ashford LLC, grant a first priority security interest in such FF&E
to any lender who so requests in connection with the financing by the Company of
any real property asset to which such FF&E is applicable and the Advisor agrees
to take such further action as may reasonably be requested by the Company or
applicable lender in connection with any mortgage or other financing with
respect to such FF&E and any real property asset to which such FF&E is
applicable.  Upon expiration of any such rent-free lease, Ashford LLC shall
convey the applicable FF&E to the Applicable TRS in exchange for the fair market
value thereof, payable in cash by the Applicable TRS.

 

ARTICLE III. TERM AND TERMINATION

 

Section 3.01                             Term.  Subject to Section 2.04, the
initial term of this ERFP Agreement shall be two (2) years from the Effective
Date (the “Initial Term”), unless earlier terminated pursuant to the terms of
this ERFP Agreement.  At the end of the Initial Term, this ERFP Agreement shall
automatically renew for successive one (1) year periods (each such period a
“Renewal Term”) unless either the Advisor or the Company provides written notice
to the other at

 

8

--------------------------------------------------------------------------------



 

least sixty (60) days in advance of the expiration of the Initial Term or
Renewal Term, as applicable, that such notifying party intends not to renew the
ERFP Agreement.

 

Section 3.02                             Termination.  This ERFP Agreement may
be terminated by the Advisor or the Company in the event such party has a right
to terminate the Advisory Agreement or by the Advisor in the event that Advisor
is entitled to transfer cash of the Company to the Termination Fee Escrow
Account under the Advisory Agreement.

 

Section 3.03                             Survival.  The following Sections,
including the rights and obligations contained therein, shall survive the
termination or non-renewal of this ERFP Agreement and shall continue in full
force and effect:  Section 2.01(e) (other than if termination of this ERFP
Agreement occurs pursuant to Section 3.02), Section 2.02, Section 2.04, the last
sentence of Section 2.06, this Section 3.03, Article IV and Section 5.10.  In
addition, upon expiration of the Initial Term or a Renewal Term, as the case may
be, Ashford LLC shall remain obligated to fund any amounts committed pursuant to
Section 2.01(d) prior to such expiration.  For the avoidance of doubt, in the
event this ERFP Agreement is deemed to have been void ab initio pursuant to
Section 2.04, no provisions of this ERFP Agreement shall survive (other than the
obligation to pay amounts required to be paid under Section 2.04 in such event).

 

ARTICLE IV. RELATED AGREEMENTS

 

Section 4.01                             Project Management Agreement. The
Project Management Agreement shall be amended and restated to provide for the
following:

 

(a)                                 an initial term commencing on the Effective
Date and expiring on the ten (10)-year anniversary of such Effective Date;

 

(b)                                 an agreed to fee schedule for all applicable
and identified project management and related services rendered (including
architectural services) during the term; and

 

(c)                                  if agreed to at the time, the Advisor shall
provide other additional related project management services at rates consistent
with studies prepared by Deloitte (or by a mutually agreed-upon third party).

 

Section 4.02                             Property Management Agreement.  In the
event the Advisor, or one of its subsidiaries, acquires the property management
business of Remington Lodging & Hospitality, LLC (or its affiliates) (the
“Remington Transaction”), the property management agreement(s) then in effect
between the Advisor, or any of its subsidiaries, on the one hand, and the
Company, or any of its subsidiaries, on the other hand, shall be amended such
that the initial term of such property management agreement(s) shall commence on
the closing date of the Remington Transaction and shall expire on the ten
(10) year anniversary thereof.

 

9

--------------------------------------------------------------------------------



 

ARTICLE V. AMENDMENTS TO THE ADVISORY AGREEMENT

 

Section 5.01                             Section 2.7 of the Advisory Agreement
is hereby amended and restated in its entirety as follows:

 

“2.7  Asset Management.  The Advisor shall be the Company’s sole and exclusive
provider of asset management, project management and other services offered by
Ashford Inc. or any of its subsidiaries, with authority to source, evaluate and
monitor the Company’s investment opportunities consistent with the Company’s
Investment Guidelines, and to direct the operation and policies of the Company,
such as managing the Company’s assets and monitoring the operating performance
of the Company’s hotel real estate investments and other assets, including the
management and implementation of capital improvement programs, pursue property
tax appeals (as appropriate), and providing periodic reports with respect to the
Company’s hotel real estate investments and other assets to the Board of
Directors, including comparative information with respect to such operating
performance and budgeted or projected operating results.”

 

Section 5.02                             Section 6.1 of the Advisory Agreement
is hereby amended and restated in its entirety as follows:

 

“6.1                         Base Fee.

 

(a)  The Company shall, on a monthly basis, pay a fee (the “Base Fee”) in an
amount equal to 1/12th of the sum of (i) 0.70% of the Total Market
Capitalization of the Company for the prior month, plus (ii) the Net Asset Fee
Adjustment, if any, on the last day of the prior month during which this Amended
Agreement was in effect; provided, however in no event shall the Base Fee for
any month be less than the Minimum Base Fee.

 

(b) The Company shall pay the Base Fee or the Minimum Base Fee on the fifth
business day of each month based on the calculation set forth above.”

 

Section 5.03                             Section 6.2(d) of the Advisory
Agreement is hereby amended and restated in its entirety as follows:

 

“(d) If this Amended Agreement is terminated on a day other than the last
trading day of a calendar year, then the Company’s Total Shareholder Return, the
Incentive Fee Threshold and the Total Shareholder Return for each Peer Group
Member will be calculated using the closing trading price of Company Common
Stock and each Peer Group Member’s common stock on the last trading day
immediately preceding the date of termination of this Amended Agreement,
provided, however, that the

 

10

--------------------------------------------------------------------------------



 

Incentive Fee, if any, shall be calculated assuming that this Amended Agreement
was in effect for the full applicable calendar year.”

 

Section 5.04                             Section 9.2 of the Advisory Agreement
is hereby amended by deleting the fourth sentence therein.

 

Section 5.05                             Section 12.5(b) of the Advisory
Agreement is hereby amended by deleting clause (v) therein and renumbering
existing clause (vi) as clause (v).

 

Section 5.06                             Section 14.1 of the Advisory Agreement
is hereby amended by adding a new clause (c) after existing clause (b) as
follows:

 

“(c)  The Advisor may also assign this Agreement or pledge and grant a security
interest in such Agreement to any lender of the Advisor without the consent of
the Company; provided, however, that in advance of such assignment the Advisor
and such lender must enter into definitive documentation, pursuant to which the
Company shall be an express third-party beneficiary, providing that (i) in the
event the lender is required pursuant to the terms of such loan agreement to
provide to the Advisor notice of any default or potential default by the Advisor
under such loan agreement, the lender shall simultaneously provide such notice
to the Company, (ii) the Advisor shall promptly notify the Company upon the
Advisor’s reasonable belief or upon its receipt of notice that it is in default
under any such loan agreement, (iii) the Company shall have an explicit right to
cure, for the account of the Advisor, all actual or potential defaults of the
Advisor within the longer of (A) seven business days of such default and (B) the
number of days Advisor has to cure such default pursuant to the underlying loan
agreement and (iv) the lender shall not take an action, or fail to take any
action, that would result in the Company failing to maintain its status as a
REIT under the Internal Revenue Code.  Any assignment contrary to this
Section 14.1(c) shall be null and void ab initio.”

 

Section 5.07                             Section 16 of the Advisory Agreement is
hereby amended and restated in its entirety as follows:

 

“16                            [Reserved]”

 

Section 5.08                             Section 19(a) of the Advisory Agreement
is hereby amended by deleting subclause (ii)(C) therein and renumbering existing
subclause (ii)(D) as subclause (ii)(C).

 

Section 5.09                             Section 24.1 of the Advisory Agreement
is hereby amended as set forth below:

 

(a)                                 by amending and restating the definition of
“G&A Ratio” in its entirety as follows:

 

““G&A Ratio” means an amount calculated as the simple average of the ratios of
total general and administrative expenses, less any non-cash expenses but
including any dead deal costs, paid in the applicable fiscal quarter by each
member of a select

 

11

--------------------------------------------------------------------------------



 

peer group set forth in Exhibit A hereto (each a “Peer Group Member” and
collectively, the “Peer Group”), divided by the total market capitalization of
such Peer Group Member (calculated in a materially consistent manner with the
calculation of the Total Market Capitalization of the Company or the Advisor
provided for hereunder).  The G&A Ratio for each Peer Group Member will be
calculated based on the financial information presented in such Peer Group
Member’s Quarterly Reports on Form 10-Q or Annual Reports on Form 10-K filed
with the SEC following the end of the applicable fiscal quarter.  The Peer Group
may be modified from time to time as set forth in Section 27.”

 

(b)                                 by amending and restating the definition of
“Gross Asset Value” in its entirety as follows:

 

““Gross Asset Value” means, with respect to the Company’s assets as of any date,
the undepreciated carrying value of all of the Company’s assets including all
cash and cash equivalents and capitalized leases and any FF&E leased to the
Company or a subsidiary of the Company to facilitate the purchase of any
Enhanced Return Hotel Asset as reflected on the most recent balance sheet and
accompanying footnotes of the Company filed with the SEC or prepared by the
Advisor in accordance with GAAP consistent with its performance of its duties
hereunder without giving effect to any impairments plus the publicly disclosed
purchase price (excluding any net working capital and transferred FF&E reserves)
of any assets acquired after the date of the most recent balance sheet and all
capital expenditures made (to the extent not already reflected in the carrying
value of the asset) with respect to an asset since the date of its acquisition
for any improvements or for additions thereto, that have a useful life of more
than one year and that are required to be capitalized under GAAP.”

 

(c)                                  by deleting the definition of “Key Money
Asset Factor”;

 

(d)                                 by deleting the definition of “Key Money
Asset Management Fee”;

 

(e)                                  by deleting the definition of “Key Money
Gross Asset Value”;

 

(f)                                   by amending and restating the definition
of “Net Earnings” in its entirety as follows:

 

““Net Earnings” means (A) the total Base Fees and Incentive Fees, plus any other
revenues reported on the Advisor’s income statement as pertaining to this
Amended Agreement, in each case, in accordance with GAAP, including all EBITDA
of the Advisor and any of its Affiliates and Majority or Minority Subsidiaries
from providing any Additional Services to the Company, the Operating Partnership
or any of their Affiliates or Subsidiaries, less (B) the total incremental
expenses determined in accordance with, and subject to, Section 6.7, in each
case for the LTM Period (adjusted assuming (i) this Amended Agreement was in
place for the full LTM Period if it otherwise was not and (ii) all contracts
providing for fees owing to the Advisor by the Company were in place for the
full LTM Period if they

 

12

--------------------------------------------------------------------------------



 

otherwise were not and all fees payable under such contracts shall be annualized
as such).

 

In the event the Advisor acquires a beneficial ownership interest in a Person
that reported on its income statement revenues derived from the Company, then
the Parties agree that the revenues received by such acquired Person from the
Company for the full LTM Period shall be included within clause (A) of this
definition of Net Earnings in the same proportion as the Advisor’s beneficial
ownership of the acquired Person.

 

The Parties further agree that fees and expenses payable or reimbursable by the
Company to Project Management, LLC and its subsidiaries or Affiliates under the
Braemar Master Project Management Agreement dated as of August 8, 2018, by and
between Braemar TRS Corporation and Project Management, LLC and any successor or
related project management agreement with Project Management, LLC and its
subsidiaries or Affiliates along with any associated expenses of Project
Management, LLC payable or reimbursable pursuant to the Braemar Master Project
Management Agreement shall be included in Net Earnings or otherwise in the
calculation of the Termination Fee, Adjusted Termination Fee or Liquidated
Damages Amount, in each case for the full LTM Period.

 

For the avoidance of doubt, the Parties agree that fees and expenses payable or
reimbursable by the Company to Remington and its subsidiaries or any other
Affiliate of the Advisor under the Amended and Restated Braemar Hotel Master
Management Agreement dated as of August 8, 2018, by and between Braemar TRS
Corporation and Remington Lodging & Hospitality, LLC and any successor or
related hotel management agreement with Remington and its subsidiaries along
with any associated expenses of Remington relating to the Amended and Restated
Braemar Hotel Master Management Agreement shall not be included in this
definition of Net Earnings or otherwise in the calculation of the Termination
Fee, Adjusted Termination Fee or Liquidated Damages Amount, including after the
closing date of any Remington Transaction (as defined in Section 4.02 of the
ERFP Agreement).”

 

(g)                                  by amending and restating subclause
(i)(B) in clause (b) in the definition of “Termination Fee” in its entirety as
follows:

 

“(B) the Ashford Inc. Adjusted EBITDA for the LTM Period (which for purposes of
this clause (b) shall include the EBITDA (adjusted on a comparable basis to the
Ashford Inc. Adjusted EBITDA) for the same LTM Period of any Person that the
Advisor acquired a beneficial ownership interest in during the applicable
measurement period, in the same proportion as the Advisor’s beneficial ownership
of the acquired Person, multiplied by”

 

(h)                                 by deleting clause (iv) in the definition of
“Total Market Capitalization” and to delete the words “, multiplied by” at the
end of clause (iii) in the definition of “Total Market Capitalization”.

 

13

--------------------------------------------------------------------------------



 

(i)                                     by replacing the words “after the date
of this Amended Agreement” in clause (C) in the definition of “Uninvested
Amount” with “after January 24, 2017”.

 

(j)                                    by adding the following definitions in
the appropriate alphabetical order:

 

“Enhanced Return Hotel Asset” shall have the meaning set forth in the ERFP
Agreement.

 

“Enhanced Return Replacement Asset” means a real property asset that is
purchased by the Company on recommendation of Ashford LLC without an additional
Enhanced Return Investment provided by Ashford LLC at a time when there is a
Sold ERFP Asset Amount balance.

 

“ERFP Agreement” shall mean the Enhanced Return Funding Program Agreement and
Amendment No. 1 to the Fifth Amended and Restated Advisory Agreement dated as of
January 15, 2019 by and among the parties hereto.

 

“Net Asset Fee Adjustment” shall be equal to the result of (i) the product of
(A) the Sold Non-ERFP Asset Amount, if any, and (B) 0.70% plus (ii) the product
of (A) the Sold ERFP Asset Amount, if any, and (B) 1.07%.

 

“Sold ERFP Asset Amount” shall mean an amount, calculated immediately after the
first sale or other disposition (including by way of a foreclosure or
deed-in-lieu of foreclosure by a mortgage or mezzanine lender of the Operating
Partnership or its subsidiaries) of an Enhanced Return Hotel Asset occurring
after the date of the ERFP Agreement (the “First ERFP Sale”) and, thereafter,
immediately after each successive purchase or sale or disposition (including any
such foreclosure or deed-in-lieu) of an Enhanced Return Hotel Asset or an
Enhanced Return Replacement Asset (each, a “Successive ERFP Transaction”), equal
to (i) immediately after the First ERFP Sale, the publicly disclosed sales or
disposition price (excluding any net working capital and transferred FF&E
reserves) of such Enhanced Return Hotel Asset and (ii) immediately after each
Successive ERFP Transaction, an amount equal to the Sold ERFP Asset Amount in
effect immediately prior to the Successive ERFP Transaction plus, in the case
that such Successive ERFP Transaction is a sale or disposition of an Enhanced
Return Hotel Asset or an Enhanced Return Replacement Asset, the publicly
disclosed sales or disposition price (excluding any net working capital and
transferred FF&E reserves) of such Enhanced Return Hotel Asset or an Enhanced
Return Replacement Asset or minus, in the case that such Successive ERFP
Transaction is a purchase of an Enhanced Return Hotel Asset or an Enhanced
Return Replacement Asset, the publicly disclosed purchase price (excluding any
net working capital and transferred FF&E reserves) of such Enhanced Return Hotel
Asset or an Enhanced Return Replacement Asset; provided that if the foregoing
calculation results, at any time of calculation, in a negative number, the
calculated amount at such time of calculation shall be deemed to be zero.

 

14

--------------------------------------------------------------------------------



 

“Sold Non-ERFP Asset Amount” shall mean an amount, calculated immediately after
the first sale or other disposition (including by way of a foreclosure or deed
-in-lieu of foreclosure by a mortgage or mezzanine lender of the Operating
Partnership or its subsidiaries)  of any real property owned by the Company
(other than any Enhanced Return Hotel Asset and an Enhanced Return Replacement
Asset) (a “Non-ERFP Hotel Asset”) occurring after the date of the ERFP Agreement
(the “First Non-ERFP Sale”) and, thereafter, immediately after each successive
purchase or sale or disposition (including any such foreclosure or deed-in-lieu)
of a Non-ERFP Hotel Asset (each, a “Successive Non-ERFP Transaction”), equal to
(i) immediately after the First Non-ERFP Sale, the publicly disclosed sales or
disposition price (excluding any net working capital and transferred FF&E
reserves) of such Non-ERFP Hotel Asset and (ii) immediately after each
Successive Non-ERFP Transaction, an amount equal to the Sold Non-ERFP Asset
Amount in effect immediately prior to the Successive Non-ERFP Transaction plus,
in the case such Successive Non-ERFP Transaction is the sale of a Non-ERFP Hotel
Asset, the publicly disclosed sales or disposition price (excluding any net
working capital and transferred FF&E reserves) of such Non-ERFP Hotel Asset or
minus, in the case such Successive Non-ERFP Transaction is the purchase of an
Non-ERFP Hotel Asset, the publicly disclosed purchase price  (excluding any net
working capital and transferred FF&E reserves) of such Non-ERFP Hotel Asset;
provided that if the foregoing calculation results, at any time of calculation,
in a negative number, the calculated amount at such time of calculation shall be
deemed to be zero.

 

Section 5.10                             Section 24.2 of the Advisory Agreement
is hereby amended by deleting the cross-references to the definitions of the
below defined terms as set forth therein:

 

“Key Money Assets”

 

“Key Money Clawback Amount”

 

“Key Money Incentive Fees”

 

“Key Money Investments”

 

“Key Money Return”

 

ARTICLE VI. MISCELLANEOUS

 

Section 6.01                             Notices.  Any notices, instructions or
other communications required or contemplated by this ERFP Agreement shall be
deemed to have been properly given and to be effective upon delivery if
delivered in person, sent electronically or upon receipt if sent by courier
service.

 

All such communications to the Company, Operating Partnership or Braemar TRS
shall be addressed as follows:

 

15

--------------------------------------------------------------------------------



 

Braemar Hotels & Resorts Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attn:  Chief Executive Officer

 

With a copy to:

 

Braemar Hotels & Resorts Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attn:  General Counsel

 

All such communications to the Advisor shall be addressed as follows:

 

Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attn:  Chief Executive Officer

 

With a copy to:

 

Ashford Hospitality Advisors LLC
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attn:  General Counsel

 

Either party hereto may designate a different address by written notice to the
other party delivered in accordance with this Section 6.01.

 

Section 6.02                             Governing Law; Consent to
Jurisdiction.  This ERFP Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the conflict
of laws principals thereof.  Each of the parties hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any Texas state court, or federal court of the United States of
America, in each case sitting in Dallas County, Texas, and any appellate court
from any thereof, in any action, suit or proceeding arising out of or relating
to this ERFP Agreement or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereby irrevocably and
unconditionally:  (i) agrees not to commence any such action, suit or proceeding
except in such courts; (ii) agrees that any claim in respect of any such action,
suit or proceeding may be heard and determined in such Texas state court or, to
the extent permitted by applicable law, in such federal court; (iii) waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any such action, suit or
proceeding in any such Texas state or federal court; and (iv) waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action, suit or proceeding in any such Texas state or
federal court.

 

Section 6.03                             Entire Agreement; Conflicts.  This ERFP
Agreement and the Advisory Agreement reflect the entire understanding of the
parties hereto with respect to the subject matter

 

16

--------------------------------------------------------------------------------



 

hereof and supersede and replace all agreements between the Company and the
Advisor with respect to the subject matter hereof.

 

Section 6.04                             Successors and Assigns.  This ERFP
Agreement shall inure to the benefit of and be binding upon the parties to this
ERFP Agreement, and no other Person shall acquire or have any right under, or by
virtue of, this ERFP Agreement.  Each of the parties to this ERFP Agreement may,
with the written consent of each of the parties hereto, assign this ERFP
Agreement to any successor to all or substantially all of its assets, rights
and/or obligations.  Each of the parties shall have the right to assign this
ERFP Agreement to any Affiliate of such party (other than an Affiliate that is
already a party).

 

Section 6.05                             Sophisticated Counsel.  The parties
hereto are sophisticated parties and have consulted with their own counsel in
connection with the execution of this ERFP Agreement.  Consequently, in the
event an ambiguity or question of intent or interpretation arises no presumption
or burden of proof shall arise favoring or disfavoring any party by virtue of
the authorship of any provision of this ERFP Agreement.

 

Section 6.06                             Amendment, Modifications and Waiver. 
Articles I, II, III, IV and this Article VI of this ERFP Agreement shall not be
altered or otherwise amended in any respect, except pursuant to an instrument in
writing signed by the parties to this ERFP Agreement.  The waiver by a party of
a breach of Articles I, II, III, IV and this Article VI of this ERFP Agreement
shall not operate or be construed as a waiver of any subsequent breach.  The
provisions of the Advisory Agreement with respect to the amendment of the
Advisory Agreement shall govern future amendments of the Advisory Agreement
(including without limitation the provisions of the Advisory Agreement set forth
in Article V hereof) and shall not be modified by this Section 6.06.

 

Section 6.07                             Counterparts.  This ERFP Agreement may
be executed in any number of counterparts, and each of such counterparts shall
for all purposes be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.  A signature to this ERFP
Agreement executed and/or transmitted electronically shall have the same
authority, effect and enforceability as an original signature.

 

Section 6.08                             Descriptive Headings.  Descriptive
headings of the several Sections of this ERFP Agreement are inserted for
convenience only and shall not control or affect the meaning or construction of
any of the provisions hereof.

 

(REMAINDER OF PAGE LEFT INTENTIONALLY BLANK; SIGNATURES BEGIN ON NEXT PAGE)

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this ERFP Agreement as of the
Effective Date.

 

 

BRAEMAR:

 

Braemar Hotels & Resorts Inc.

 

 

 

 

By:

/s/ Richard Stockton

 

 

 

Name:

Richard Stockton

 

 

 

Title:

Chief Executive Officer

 

 

 

OPERATING PARTNERSHIP:

 

Braemar Hospitality Limited Partnership

 

 

 

 

By: Braemar OP General Partner LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Stockton

 

 

 

Name:

Richard Stockton

 

 

 

Title:

Chief Executive Officer

 

 

 

BRAEMAR TRS:

 

Braemar TRS Corporation

 

 

 

 

By:

/s/ Deric S. Eubanks

 

 

 

Name:

Deric S. Eubanks

 

 

 

Title:

President

 

[Signature page to the Enhanced Return Funding Program Agreement and Amendment
No. 1 to the Fifth Amended and Restated Advisory Agreement]

 

--------------------------------------------------------------------------------



 

 

ADVISOR:

 

Ashford Hospitality Advisors LLC

 

 

 

 

By:

/s/ J. Robison Hays

 

 

 

Name:

J. Robison Hays

 

 

 

Title:

Co-President and Chief Strategy Officer

 

 

 

 

 

 

Ashford Inc.

 

 

 

 

 

 

By:

/s/ J. Robison Hays

 

 

 

Name:

J. Robison Hays

 

 

 

Title:

Co-President and Chief Strategy Officer

 

[Signature page to the Enhanced Return Funding Program Agreement and Amendment
No. 1 to the Fifth Amended and Restated Advisory Agreement]

 

--------------------------------------------------------------------------------